Citation Nr: 1220365	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hand disorder, including as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to September 1980, from April 1981 to February 1992, and from February 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefit sought on appeal.

During the current appeal, the Board has twice remanded the Veteran's claim for service connection for a bilateral hand disability for further evidentiary development and adjudication, most recently in February 2011.  At that time, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then to re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the RO in May 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board also acknowledges that, following the February 2011 remand, the status of the Veteran's representative became unclear.  Thus, the Board sent the Veteran a letter in March 2012 asking him to clarify whether he still wanted to be represented by a Veterans' Service Organization or whether he wished to represent himself.  The letter instructed the Veteran that if he failed to respond within 30 days, the Board would take his silence as an indication of his desire to withdraw outside representation and represent himself in this appeal.  As the Veteran did not respond to that letter, the Board finds that the Veteran has chosen to represent himself in the matter currently on appeal.
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed bilateral hand disorder has been attributed to known clinical diagnoses of arthritis of both hands and de Quervain's tenosynovitis of the right hand.  

3.  Arthritis of both hands and de Quervain's tenosynovitis of the right hand were first diagnosed one decade after active duty and are not causally or etiologically related to such service.  


CONCLUSION OF LAW

A bilateral hand disability was not incurred in, or aggravated by, active service, and is not the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  In this respect, through July 2004 and November 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the July 2004 and November 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2004 and November 2008 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the November 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  [In this regard, the Board notes that the timing defect of the November 2008 letter was cured by the AOJ's subsequent readjudication of the Veteran's service connection claim in August 2011.]  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in April 2010 and May 2011; reports of those examinations are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2011 VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and documents that the examiner conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file, as have records pertaining to his application for benefits from the Social Security Administration (SSA).  The Veteran has been given the opportunity to submit evidence, and he has provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to this claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran claims that he currently has a bilateral hand disorder, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  Accordingly, the Board has considered the Veteran's claim for service connection for a bilateral hand disability on both a direct basis and as a result of an undiagnosed illness.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In addition, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).
Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The provisions of 38 C.F.R. §§ 3.307 and 3.309 allow for a presumption of service incurrence for certain chronic diseases, including arthritis, if manifest to a compensable degree within a year of separation from qualifying military service.  See also 38 U.S.C.A. §§ 1101, 1112.  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with private and VA treatment providers, and reports of VA examinations conducted in April 2010 and May 2011.  Review of the Veteran's service treatment records reveals that he was seen on one occasion in March 1984 for a right wrist strain after falling from a truck, but no follow-up records are present to indicate that he had any ongoing problems with his right hand or wrist.  Other records, including the Veteran's separation reports of medical history and examination, are silent as to any problems with any upper extremities or the musculoskeletal system.  

Since service, the Veteran has sought treatment for complaints of bilateral hand pain.  He has been seen at the VA Pittsburgh Healthcare System beginning in December 2004 for complaints of joint pain in his hands.  However, no diagnosis was assigned at that time.  Records from the Veteran's application for SSA benefits in 2007 are silent as to any complaints of, or treatment for, problems with his hands.  The Veteran was given VA examinations in April 2010 and May 2011 pursuant to his claim for service connection.  Report of the April 2010 VA examination reflects that only the Veteran's right hand was considered.  At the time, the examiner noted that the Veteran specifically stated that he experienced problems only with his right hand and was not seeking compensation for any disability of his left hand.  At the examination, the Veteran stated that his right hand problems began in 1993 and consisted of pain in his right knuckles as well as an inflamed tendon in his right thumb joint.  He also contended that he believed the problems developed secondary to his work as a mechanic in the military.  He denied experiencing any injuries to his right hand or wrist in service.  Physical examination revealed no tenderness or swelling other than in the metacarpal joint of the right thumb, and radiological evaluation revealed a normal right hand.  The examiner diagnosed the Veteran with de Quervain's tenosynovitis of his right hand following a recent fall and found the disorder to be less likely than not related to service. 

Pursuant to the Board's February 2011 Remand, the Veteran again underwent VA examination in May 2011.  Report of that examination reflects that the Veteran complained of pain in his hands.  The Veteran reported having injured his hands in service, when he fell off a truck and landed on his hands to break his fall.  He stated that he had pain in his hands for about two weeks following the in-service incident and then had no further problems with his hands until the past year, at which time he began experiencing pain in the right hand.  The examiner conducted physical and radiological evaluation, which revealed mild bilateral arthritis of the hands.  The examiner also diagnosed the Veteran with right de Quervain's tenosynovitis.  He opined that the Veteran's arthritis was related not to service but to his advancing age, noting that the type of arthritis he was experiencing is the most common kind.  With regard to the diagnosis of de Quervain's tenosynovitis, the examiner found that disorder to be unrelated to service, noting that it was "impossible" that an injury in service would have led to the development of the Veteran's symptoms more than 25 years after the fact, particularly given that the joints of the hands are "very sensitive to any time of ligamentous injury."

Further, the Veteran testified before the undersigned VLJ and has submitted multiple written statements concerning his claim.  At his May 2008 hearing, he contended that he experiences pain in the joints of his hands.  This contention has been repeated in statements submitted by the Veteran, as well as by his wife.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral hand disorder under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from disabilities manifested by pain in the hands, these symptoms have been ascribed to known diagnoses-arthritis of the hands and de Quervain's tenosynovitis of the right hand-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Indeed, and in this regard, the Board notes that the Veteran's May 2011 VA examiner specifically found the Veteran's complained-of symptoms to be accounted for by his diagnoses of bilateral arthritis of the hands and de Quervain's tenosynovitis of the right hand.

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hand disorder due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The May 2011 VA examiner clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claim and attributed his claimed symptoms to known clinical diagnoses of arthritis of the hands and de Quervain's tenosynovitis of the right hand, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment provider's opinions in this case as they are based on objective evidence, his medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of pain in the joints of his hands bilaterally have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by bilateral hand pain that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. §  3.317.  

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  In this regard, upon further review of the record, the Board finds that there is no competent evidence medically relating any current arthritis or de Quervain's tenosynovitis to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a bilateral hand disorder must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran reported at his April 2010 VA examination that he first experienced right hand problems in 1993.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board concedes that the Veteran currently has arthritis of his hands as well as de Quervain's tenosynovitis of his right hand.  However, none of the Veteran's treatment providers has provided an opinion that either of these disabilities is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between his current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand disorder.  The Board has considered the Veteran's assertions that he has a bilateral hand disorder related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  While he is competent to report symptoms observable to a layperson (such as pain), a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against his claim.

The Board acknowledges that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from a bilateral hand disorder in service, the Board finds persuasive that, aside from a single incident in service in which he was diagnosed with a right wrist sprain following a fall from a truck, there is no notation in the entirety of the service treatment record concerning any such disability or any symptoms that might be associated with such disorder.  Likewise, there is no medical evidence demonstrating that, before he sought treatment with VA providers for what he identified as joint pain in his hands in 2004, he had complained of any such disability to any medical professional at any time since his separation from service.  Further, the Board notes that the VA examiner considered the Veteran's claimed symptomatology and nevertheless found his diagnosed disorders not to be related to his time on active duty.

To the extent that the Veteran may have contended that he has had hand problems since service, the Board finds that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm current arthritis of the bilateral hands and de Quervain's tenosynovitis of the right hand, but concludes that there is no competent medical evidence, or credible lay evidence, relating any such disorders to service.  Regardless of his claim made to the April 2010 VA examiner that he started having right hand problems shortly after service in 1993, the Board finds compelling the Veteran's statement at his May 2011 VA examination that he had not had problems in the years since service until approximately 2010, when he had incurred an intervening injury.  In addition, the Board finds telling the absence of any such complaints during active duty at any point following the initial 1984 injury.  The absence of any indication of any such problems in the record until many years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements) & Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  Thus, the Board finds that the Veteran's claims of experiencing such problems since service are not credible.  

As for the presumption of 38 C.F.R. § 3.307 for chronic diseases such as arthritis, there has been no showing that arthritis in the hands was manifested until many years after the Veteran was separated from military service.  A grant of service connection under this presumption is therefore not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the greater weight of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  On the basis of this analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection and for service connection under § 1117 for a bilateral hand disorder.  For all the foregoing reasons, the Veteran's claim for service connection must be denied.  




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral hand disorder, to include as a result of an undiagnosed illness, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


